PER CURIAM.
This is an untimely appeal from an order revoking appellant’s probation and resen-tencing. Appellant claims that the court erred by exceeding the maximum sentence for the third degree felonies on which he was sentenced by failing to give him credit for the 279 days he had already served on probation prior to the revocation. While it appears that this claim may have merit, see Medina v. State, 604 So.2d 30 (Fla. 2d DCA 1992), Summers v. State, 625 So.2d 876 (Fla. 2d DCA 1993), we have no jurisdiction because of the untimeliness of the appeal. We therefore dismiss without prejudice to appellant bringing a motion pursuant to Florida Rule of Criminal Procedure 3.800(a).
GUNTHER, WARNER and FARMER, JJ., concur.